IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1117
                           Filed September 23, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH ROBERT BARRIER,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Rebecca Goodgame

Ebinger, Judge.



      The defendant challenges his convictions and sentences following his

guilty plea. AFFIRMED.



      Tabitha L. Turner of The Law Office of Turner & Vogel, P.L.L.C., Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Linda J. Hines,

Assistant Attorneys General, John P. Sarcone, County Attorney, and Stephanie

L. Cox, Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, Judge.

       Joseph Barrier pleaded guilty to possession of a controlled substance,

methamphetamine, with intent to deliver, and possession of a firearm as a

convicted felon, in violation of Iowa Code sections 124.401(1)(b)(7) and 724.6

(2013), respectively.     He was sentenced to an indeterminate term of

incarceration not to exceed thirty years for these offenses to run consecutive to

the defendant’s parole revocation.

       On appeal, the defendant contends the oral waiver of his preliminary

hearing not made on the record was invalid, and he requests his convictions and

sentences be vacated as a result.         See Iowa R. Crim. P. 2.2(4)(a) (“The

magistrate shall inform the defendant of the right to a preliminary hearing unless

the defendant is indicted by a grand jury or a trial information is filed against the

defendant or unless preliminary hearing is waived in writing or on the record.”).

We conclude the defendant waived any objection to any defect related to his

waiver of the preliminary hearing. See State v. Carroll, 767 N.W.2d 638, 641

(Iowa 2009) (“It is well established that a defendant’s guilty plea waives all

defenses and objections which are not intrinsic to the plea.”).

       Barrier also asserts the record is inadequate to address potential claims of

ineffective assistance of counsel on direct appeal, and he asks that any such

claims be preserved for postconviction-relief proceedings.        Such a request is

unnecessary.    See Iowa Code § 814.7(2) (2013) (“A party may, but is not

required to, raise an ineffective assistance claim on direct appeal from the

criminal proceedings if the party has reasonable grounds to believe that the
                                         3



record is adequate to address the claim on direct appeal.”). Nonetheless, we

preserve any such claims for postconviction-relief proceedings. See Iowa Code

§ 814.7(3) (“If an ineffective assistance of counsel claim is raised on direct

appeal from the criminal proceedings, the court may decide the record is

adequate to decide the claim or may choose to preserve the claim for

determination under chapter 822.”).

       We have considered the parties’ arguments, whether or not set forth in full

herein, and we affirm the defendant’s convictions and sentences without further

opinion. See Iowa Ct. R. 21.26(1)(a), (c), (e).

       AFFIRMED.